DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13, and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brodd et al. (US 7,910,234) in view of Nagata et al. (JP 2007-294086).
	Regarding claims 1-3, 5, 16, and 20-23, Brodd discloses a tape-shaped magnetic recording medium comprising a base (12), an underlayer provided on the base, a magnetic layer 2/g (col. 3, lines 54-59), which overlaps the claimed range, the average thickness of the magnetic layer is 50-125 nm (col. 10, lines 11-12), which overlaps the claimed range, and an average thickness of the magnetic recording medium is less than 10 µm (col. 4, lines 3-4), which overlaps the claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges for the claimed properties set forth above disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
	Brodd fails to teach the Ra of the magnetic layer surface is 2.5 nm and the square ratio in a vertical direction is 65% or larger as presently claimed. 
	Nagata discloses a magnetic recording medium comprising a magnetic layer with a square ratio of 0.4-0.7 in the vertical direction and a square ratio of 0.3-0.6 in the longitudinal direction (Abstract, and example).  Nagata further discloses that the magnetic layer has a Ra of 0.1-3 nm [0108].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges for the square ratios and the surface roughness disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.

	Regarding claim 4, Brodd discloses that the average pore diameter is 1.7-300 nm (col. 17, lines 59-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.  Although Brodd fails to explicitly disclose that the diameter was obtained via BJH method, it is the examiner’s contentions that Brodd’s pore diameter would have similar result if it was obtained via BJH method absent of evidence to the contrary.

	Regarding claim 13, Brodd discloses the thickness of the base as claimed (col. 10, lines 60-65 and col. 7, lines 16-18).
	Regarding claims 15 and 17, Brodd discloses that the magnetic powder is less than 50 nm (col. 7, lines 35-40), however, fails to disclose the aspect ratio of the magnetic powder.  However, it would have been obvious to one of ordinary skill in the art to choose a shape of a spherical, which is an aspect ratio of 1.  It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
	Regarding claim 18, Brodd discloses the materials of the lubricant as claimed (col. 9, lines 31-42).
.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brodd et al. (US 7,910,234) in view of Nagata et al. (JP 2007-294086) as applied to claim 1, and further in view of Olson et al. (US 2012/0314322).
Brodd discloses a magnetic recording medium as set forth above, however, fails to explicitly disclose a square ratio in the vertical direction is 75% or larger.
Olsen discloses a magnetic recording tape comprising a perpendicular squareness greater than 50% (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brodd’s square ratio in the vertical direction to be 75% or larger, since Olson discloses that this allows for higher data storage capacity [0042].

Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brodd et al. (US 7,910,234) in view of Nagata et al. (JP 2007-294086) as applied to claim 1, and further in view of Johnson et al. (US 2006/0274446).

Johnson discloses a magnetic layer comprising five or more servo bands with the width as claimed, as well as plurality of data tracks as claimed ( Figs. 3-9, [0014], and [0037]).  Johnson discloses that the widths of the track and servo bands overlaps the claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brodd in view of Nagata’s magnetic layer with the claimed servo bands and data bands comprising of tracks with the structural dimension as claimed, since Johnson discloses that this will reduce the influence of media dimensional instability (Abstract).
Regarding claims 9, 12, and 14, Brodd in combination of Nagata and Johnson fails to disclose that the ratio of a total area of the servo bands to the area of the surface is 4.0% or smaller, the magnetic layer is configured to be able to recording data such that a minimum value of magnetization inversion distance L is 48 nm or smaller, and the friction coefficient ratio with the testing parameter as presently claimed.  However, it is the examiner's position that the reference to Brodd in combination of Nagata and Johnson teaches the same structure and properties of the magnetic layer as claimed and therefore, would be expected to inherently satisfy the claimed properties
. 

Response to Arguments
Applicant's arguments filed 10/13/21 have been fully considered but they are not persuasive. 
Applicant argues the criticality of the claimed range of a BET specific surface area of a whole of the tape-shaped magnetic recording medium in a state in which the lubricant is removed is 3.5 m2/mg or larger. However, the evidence pointed to in the specification is not commensurate in scope with the claims.  In particular, the evidence does not support that the entire BET specific surface area is unexpected.  The highest value in the instant examples is 6 (example 16).  Further, the examiner contends that the data points in the instant specification example is not sufficiently close to the propose BET specific surface area of 3.5 m2 /mg or larger, thus are not in commensurate in scope with the claims. The closest values outside the claimed lower limit of 3.5 m2 /mg is 3 m2/mg (comparative examples 1 and 3).  These data points does not, by itself, establish that values of BET surface area less than 3.5 m2/mg fails to obtain satisfactory frictional coefficient ratio.  Without additional data points, especially data points closer to 3.5 m2/mg endpoint, the criticality of the range cannot be adequately evaluated. These data points are not close enough to the endpoint to be persuasive in establishing an unexpected 2 /mg is unexpectedly superior in frictional coefficient ratio by the Applicant.
Additionally, the evidence does not support that the BET specific surface area provide unexpected results for the broad claimed magnetic and UL compositions such as specific hexagonal ferrites and lubricants.  It is not clear that every hexagonal ferrites and lubricants as claimed would behave the same as the ones employed by Applicant in the instant Examples.
	 Furthermore, applicant(s) are reminded that a detailed description of the reasons and evidence supporting a position of unexpected results must be provided by applicant(s).  A mere pointing to data requiring the examiner to ferret out evidence of unexpected results is not sufficient to prove that the results would be truly unexpected to one of ordinary skill in the art.  In re D'Ancicco, 439 F.2d 1244, 1248, 169 USPQ 303, 306 (1971) and In re Merck & Co, 800 F.2d 1091, 1099, 231 USPQ 375, 381 (Fed. Cir. 1986).
In addition, it is noted that "the arguments of counsel cannot take the place of evidence in the record", In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the Examiner's position that the arguments provided by applicant(s) regarding the alleged unexpected results should be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), "the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001".
Although Applicant appears to argue an unexpected result of satisfactory frictional coefficient ratio, the issues highlighted above illustrate that such unexpected results have not been persuasively demonstrated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





Linda Chau
/L.N.C/Examiner, Art Unit 1785      

/Holly Rickman/Primary Examiner, Art Unit 1785